  Case 3:21-cv-00382-MAB Document 9 Filed 05/06/21 Page 1 of 1 Page ID #29




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ZYANNE GARNER,                               )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 3:21-CV-00382-MAB
                                              )
 GEODIS USA, LLC, ET AL.,                     )
                                              )
                      Defendants.             )


                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       IT IS ORDERED AND ADJUDGED that pursuant to the Notice of Dismissal filed

on filed on May 3, 2021 (Doc. 6) and the Order entered on May 6, 2021 (Doc. 8), this action

is voluntarily DISMISSED without prejudice pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), each party to bear its own costs and fees.



       DATED: May 6, 2021

                                          MARGARET M. ROBERTIE,
                                          Clerk of Court

                                          BY: /s/ Jennifer Jones
                                             Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                        Page 1 of 1
